Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 1 of 11 PageID 2232




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    WILLIAM WALTERS,

             Petitioner,

    v.                                            Case No. 3:18-cv-1088-TJC-PDB

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                        ORDER
    I.    Status

          Petitioner, William Walters, an inmate of the Florida penal system,

    initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ

    of Habeas Corpus by a Person in State Custody. Doc. 1. He also filed a

    memorandum of law, see Doc. 2, and an appendix, see Doc. 4, supporting his

    Petition. Petitioner challenges a state court (Duval County, Florida) judgment

    of conviction for which he is serving a life term of incarceration. Doc. 1.

    Respondents argue that the Petition is untimely filed and request dismissal of
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 2 of 11 PageID 2233




    this case with prejudice. See Doc. 8 (Resp.).1 Petitioner replied. See Doc. 9. This

    case is ripe for review.

    II.   One-Year Limitations Period

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    amended 28 U.S.C. § 2244 by adding the following subsection:

                     (d)(1) A 1-year period of limitation shall apply to
                     an application for a writ of habeas corpus by a
                     person in custody pursuant to the judgment of a
                     State court. The limitation period shall run
                     from the latest of--

                           (A) the date on which the judgment
                           became final by the conclusion of
                           direct review or the expiration of
                           the time for seeking such review;

                           (B) the date on which the
                           impediment to filing an application
                           created by State action in violation
                           of the Constitution or laws of the
                           United States is removed, if the
                           applicant was prevented from filing
                           by such State action;

                           (C) the date on which the
                           constitutional right asserted was
                           initially recognized by the Supreme
                           Court, if the right has been newly
                           recognized by the Supreme Court
                           and made retroactively applicable
                           to cases on collateral review; or

          1 Attached to the Response are several exhibits. The Court cites the exhibits as
    “Resp. Ex.”

                                              2
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 3 of 11 PageID 2234




                              (D) the date on which the factual
                              predicate of the claim or claims
                              presented     could  have    been
                              discovered through the exercise of
                              due diligence.

                       (2) The time during which a properly filed
                       application for State post-conviction or other
                       collateral review with respect to the pertinent
                       judgment or claim is pending shall not be
                       counted toward any period of limitation under
                       this subsection.

    28 U.S.C. § 2244(d).

    III.   Analysis

           On April 4, 2001, a jury found Petitioner guilty of robbery with a deadly

    weapon (count one) and grand theft auto (count four).2 Resp. Ex. A at 199-200.

    The trial court adjudicated Petitioner as a Habitual Felony Offender and

    sentenced him to a life term of incarceration as to count one and a ten-year term

    as to count two. Id. at 214-18. Petitioner, with help from appellate counsel,

    appealed and the First District Court of appeal per curiam affirmed his

    judgment and sentences without a written opinion on March 31, 2003. Resp.

    Ex. I. Petitioner filed with the First DCA a pro se motion for extension of time

    to seek rehearing, which the First DCA denied on April 30, 2003. Resp. Exs. J-




           2   The state nol prossed counts two and three.


                                                3
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 4 of 11 PageID 2235




    K. Petitioner’s judgment and sentences became final ninety days later on July

    29, 2003.3 His one-year statute of limitations began to run the next day, July

    30, 2003.

          His one-year term ran for 116 days until it was tolled on November 23,

    2003, when Petitioner filed a motion under Florida Rule of Criminal Procedure

    3.800(a). Resp. Ex. M. While his Rule 3.800(a) motion was still pending,

    Petitioner filed a motion under Florida Rule of Criminal Procedure 3.850. Resp.

    Ex. P. Petitioner’s one-year limitations period remained tolled until May 12,

    2011, when the First DCA issued its mandate affirming the trial court’s denial

    of Petitioner’s Rule 3.850 motions.4 Resp. Ex. AA. Petitioner’s AEDPA statute

    of limitations resumed the next day and expired 249 days later on Monday,

    January 16, 2012, without Petitioner filing another motion in state court that




          3  Respondents argue that Petitioner’s judgment and sentences became final
    ninety days after the First DCA issued its opinion rather than when it denied
    Petitioner’s pro se motion for an extension of the deadline to seek rehearing. Resp. at
    6. For purposes of this Order, the Court calculates the ninety-day period from the later
    of the two dates.

          4 The trial court denied Petitioner’s Rule 3.800(a) motion while his Rule 3.850
    motion was still pending, and Petitioner did not appeal that denial. Resp. Ex. N.
    Petitioner, with the trial court’s permission, also filed an amended Rule 3.850 motion.
    Resp. Exs. R, S. The trial court then conducted an evidentiary hearing on the Rule
    3.850 motions before rendering its denial. Resp. Ex. P at 101-44. Petitioner appealed
    and the First DCA affirmed the denial, completing Petitioner’s Rule 3.850 proceedings.
    Resp. Exs. B, W, X, AA. Petitioner’s AEDPA statute of limitations remained tolled
    until the First DCA issued its May 12, 2011, mandate.

                                               4
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 5 of 11 PageID 2236




    would properly toll the one-year period. Six years, seven months, and twenty

    days later, Petitioner filed the Petition on September 5, 2018.

             Although on June 16, 2011, Petitioner filed a Florida Rule of Criminal

    Procedure 3.853 motion for postconviction DNA testing, Petitioner’s Rule 3.853

    motion did not toll the AEDPA limitations period because the motion did not

    constitute a challenge to the underlying conviction. See Brown v. Sec’y Dep’t of

    Corr., 530 F.3d 1335, 1338 (11th Cir. 2008) (holding that a Rule 3.853 motion

    for DNA testing is not an “application for post-conviction or other collateral

    review” to toll the AEDPA limitations period). Further, because there was no

    time left to toll, Petitioner’s February 26, 2018, “motion to dismiss/all writ” did

    not toll his federal limitations period. Resp. Ex. NN; see Sibley v. Culliver, 377

    F.3d 1196, 1204 (11th Cir. 2004) (stating where a state prisoner files

    postconviction motions in state court after the AEDPA limitations period has

    expired, those filings cannot toll the limitations period because “once a deadline

    has expired, there is nothing left to toll”).5 As such, the Petition is untimely

    filed.

             In his Reply, Petitioner acknowledges that this action is untimely filed,

    but requests that this Court overlook this procedural bar because he “consulted



             The pro se “motion to correct error in judgment and sentence/request to amend
             5

    written judgment” that Petitioner filed on February 1, 2018, and which is still pending
    in state court, also does not affect the Court’s finding that the Petition is untimely
    filed. See State v. Walters, No. 16-1999-CF-14223 (Fla. 4th Cir. Ct.).

                                              5
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 6 of 11 PageID 2237




    with a Florida Bar Attorney, who advised Petitioner that the Rule 3.853 motion

    . . . was a tolling motion for purpose[s] of AEDPA.” Doc. 9 at 3. “When a prisoner

    files for habeas corpus relief outside the one-year limitations period, a district

    court may still entertain the petition if the petitioner establishes that he is

    entitled to equitable tolling.” Damren v. Florida, 776 F.3d 816, 821 (11th Cir.

    2015). The United States Supreme Court established a two-prong test for

    equitable tolling of the one-year limitations period, stating that a petitioner

    “must show (1) that he has been pursuing his rights diligently, and (2) that

    some extraordinary circumstances stood in his way and prevented timely

    filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007); see also Brown v. Barrow,

    512 F.3d 1304, 1307 (11th Cir. 2008) (noting the Eleventh Circuit “held that an

    inmate bears a strong burden to show specific facts to support his claim of

    extraordinary   circumstances     and   due    diligence.”   (citation   omitted)).

    “[E]quitable tolling is an extraordinary remedy” that is “‘typically applied

    sparingly.’” Thomas v. Att’y Gen. of Fla., 992 F.3d 1162, 1179 (11th Cir. 2021)

    (quoting Hunter v. Ferrell, 587 F.3d. 1304, 1308 (11th Cir. 2009)).

          Here, Petitioner contends that “had [he] been correctly advised, he would

    have promptly filed the instant 2254 Petition seven [] year[s] ago at the

    conclusion of his Rule 3.850” proceedings. Doc. 9 at 3. However, “attorney

    negligence, even gross or egregious negligence, does not by itself qualify as an

    ‘extraordinary circumstance’ for purposes of equitable tolling; either

                                            6
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 7 of 11 PageID 2238




    abandonment of the attorney-client relationship, . . . or some other professional

    misconduct or some other extraordinary circumstance is required.” Clemons v.

    Comm’r, Ala. Dep’t of Corr., 967 F.3d 1231, 1242 (11th Cir. 2020) (quoting Cadet

    v. Fla. Dep’t of Corr., 853 F.3d 1216, 1227 (11th Cir. 2017)). Petitioner asserts

    no facts showing he retained this unnamed Florida Bar attorney to file

    postconviction motions on his behalf or that this attorney abandoned him under

    circumstances justifying Petitioner’s near seven-year delay in pursuing his

    federal habeas remedies following his Rule 3.850 litigation. Thus, Petitioner is

    not entitled to equitable tolling.

          Petitioner also seeks to overcome the untimely nature of his Petition by

    raising a claim of actual innocence. Doc. 9 at 3-9. “[A]ctual innocence, if proved,

    serves as a gateway through which a petitioner may pass whether the

    impediment is a procedural bar . . . or, as in this case, expiration of the statute

    of limitations.” McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). To avoid the

    one-year limitations period based on actual innocence, a petitioner must

    “present new reliable evidence that was not presented at trial” and “show that

    it is more likely than not that no reasonable juror would have found petitioner

    guilty beyond a reasonable doubt in light of the new evidence.” Rozzelle v. Sec’y,

    Fla. Dep’t of Corr., 672 F.3d 1000, 1011 (11th Cir. 2012) (quotations and

    citations omitted); see Schlup v. Delo, 513 U.S. 298, 327 (1995) (finding that to

    make a showing of actual innocence, a petitioner must show “that it is more

                                            7
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 8 of 11 PageID 2239




    likely than not that no reasonable juror would have found [the p]etitioner guilty

    beyond a reasonable doubt”).

          Here, Petitioner asserts that he “has presented new reliable exculpatory

    evidence in his ‘Sworn Memorandum of Law and Fact’ (Doc. 1), and ‘Appendix’

    (Doc. 4), demonstrating his actual innocence . . . due to his counsel’s

    ineffectiveness.” Doc. 9 at 9. That is to say, Petitioner argues that the claims

    raised in his Petition satisfy the actual innocence exception to the one-year time

    bar and warrant a merits determination. The Court disagrees. After a thorough

    review of the pleadings and the state court record, the Court has determined

    that Petitioner has offered no new reliable evidence that was unavailable at the

    time of his trial.

          Indeed, Petitioner, in some manner, previously presented to the trial or

    state appellate court all ten of the claims he raises in the Petition and the

    supporting memo and appendix.6 See Resp. Exs. F, G, P at 101-243. And now,



          6  During his direct appeal, Petitioner, through appellate counsel, raised the
    same underlying claims as those alleged in Grounds One, Eight, and Nine of the
    Petition. See Resp. Ex. F. The issues underlying the claims in Grounds Two, Seven,
    and Ten of the Petition were considered during the trial court’s evidentiary hearing
    on Petitioner’s Rule 3.850 motions, Resp. Ex. P at 138-243, and the trial court’s
    subsequent order of denial, id. at 101-12. Further, the issues underlying Grounds
    Three, Four, Five, and Six of the Petition were either discussed during trial counsel’s
    cross-examination of state witnesses or are not exculpatory. See Resp. Ex. B at 265
    (video of the victim’s car being stolen), 334-37 (defense’s initial motion for judgment of
    acquittal arguing lack of evidence supporting grant theft charge), 200 (testimony on
    police procedure of disposing of photo lineup if suspect photo not included in photo
    spread).

                                                8
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 9 of 11 PageID 2240




    Petitioner merely highlights the same inconsistencies that trial counsel

    attempted to elicit during his cross-examinations of state witnesses and

    reargues evidentiary issues which the state court already rejected.

          The record before the Court details evidence of Petitioner’s multiple-day

    crime spree. It began when Petitioner stole Bobby Jackson’s 1994 four-door,

    gray Ford Tempo from the parking lot of a Starvin Marvin. Resp. Ex. B at 261-

    65. The next day, Petitioner used a knife to rob Candice Burgess and Donna

    Siegel as they were working the cash register at Lil’ Champ. Id. at 158-64.

    Siegel identified Petitioner as the knife-wielding individual who assaulted

    them. Id. at 162. Burgess also identified Petitioner as the assailant and testified

    that she saw Petitioner driving away from Lil’ Champ after the robbery in a

    gray/silver sedan. Id. at 228, 235. A few days later, Officer Paul Williams

    conducted a traffic stop of a speeding gray sedan and identified Petitioner as

    the driver of the vehicle. Id. at 208-12. Petitioner fled from the traffic stop,

    crashed the vehicle, and escaped on foot evading arrest. Id. at 212. Jackson

    confirmed that the recovered gray sedan was his stolen vehicle, and police found

    Petitioner’s fingerprints inside the car. Id. at 267, 314. Later, officers

    apprehended Petitioner during the investigation of an unrelated robbery.7 Resp.

    Ex. F at 4.



          7  The trial court granted defense counsel’s pretrial motion to suppress evidence
    of the facts and circumstances surrounding Petitioner’s ultimate arrest.

                                              9
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 10 of 11 PageID 2241




           While trial counsel conducted in-depth cross-examinations of the

     eyewitnesses and presented a defense expert witness who testified about the

     unreliability of eyewitness testimony, the jury found Petitioner guilty of each

     crime. Petitioner then collaterally attacked his convictions. The trial court

     conducted an extensive evidentiary hearing during which trial counsel

     discussed, inter alia, the unreliability of Petitioner’s alleged alibi witnesses

     (Ronald Fafaglio and Debra Martin) and the extent of his pretrial efforts to

     suppress incriminating evidence, including the successful exclusion of a knife

     found in the gray vehicle. See Resp. Ex. P at 207-39. That said, the state court

     rejected Petitioner’s postconviction arguments, as well. See id. at 101.

     Petitioner now attempts to reiterate those previous allegations to overcome the

     procedural time bar. However, he has not produced exculpatory evidence,

     trustworthy eyewitness accounts, or critical physical evidence not previously

     available. He has failed to point to any evidence to show it is more likely than

     not that no juror, acting reasonably, would have found him guilty beyond a

     reasonable doubt because of new evidence. The Petition is due to be dismissed.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.     The Petition (Doc. 1) and this case are DISMISSED with

     prejudice.




                                           10
Case 3:18-cv-01088-TJC-PDB Document 11 Filed 07/26/21 Page 11 of 11 PageID 2242




             2.   The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

             3.   If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending

     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.8

             DONE AND ORDERED at Jacksonville, Florida, this 26th day of July,

     2021.




     Jax-7

     C:      William Walters, #071260
             Anne Conley, Esq.

             8The Court should issue a certificate of appealability only if Petitioner makes
     “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
     To make this substantial showing, Petitioner “must demonstrate that reasonable
     jurists would find the district court’s assessment of the constitutional claims debatable
     or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
     529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
     encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
     (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of
     the record as a whole, the Court will deny a certificate of appealability.

                                                11
